ABRUZZO, District Judge
(dissenting).
When Jules Chopak became the sole attorney of record, he had a perfect right to obtain a retainer running to him alone. Ole Hansen had previously signed a retainer when Harry S. Austin was the sole attorney of record; then, he signed another retainer to Harry S. Austin and Jules Chopak, when they became associated. Hansen knew that, when Jules Chopak became the sole attorney of record, a retainer would have to be signed by him to Jules Chopak.
Ole Hansen, therefore, in my opinion, knew that the paper he was signing was a retainer, in spite of his denial. The question remains, however, whether he was apprised of the fact that it was for one-half (50%) instead of forty (40%) per cent. I am not altogether convinced that Ole Hansen did not know that the retainer was for one-half (50%).
Jules Chopak’s method of procedure, to say the least, was very slipshod. He could have fortified himself by having a third party witness the amount of the retainer.
The conclusion reached by me that Hansen knew he was signing a retainer to Jules Chopak precludes a finding that he was overreached.
The retainer for one-half (50%) was never used, Jules Chopak’s services having been compensated on the basis of the reasonable value for same.
The charge that Jules Chopak informed Ole Hansen that he had “lost” his case was not sustained. When Jules Chopak wrote on a piece of yellow paper that Hansen had lost his case, it can be reasonably assumed that he meant that Ole Hansen had recovered less in Admiralty than his case was worth in Compensation. Jules Chopak wrote a long letter to Ole Hansen, explain*109ing what he meant by the term “lost”, a few days later.
I am of the opinion that the charges should be dismissed. I, therefore, dissent from the majority opinion.